DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to papers filed 3/09/2021.  
Claims 22-29 are pending.  Claims 1-21 have been cancelled.
The following rejections are modified as necessitated by amendment.  Response to arguments follows.
This action is FINAL. 
Withdrawn Rejections
	The 35 USC 112(b) and 35 USC 102 rejections made in the previous office action is withdrawn based upon cancellation of the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-25 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (Clinical Biochemistry Vol 45 2012 p. 1497)  in view of Chen et al. (US Patent Publication 2014/0302070 Filing date 4/7/2014 previously cited). 
With regard to claim 22, Fernando et al. teaches preparing cfRNA in a blood sample (p. 1498 1st column 2nd -5th para).  Fernando et al. teaches isolating RNA from blood using a tube with a stabilizer (BCT and K3EDTA tubes) (p. 1498 1st column 2nd -5th para).  Fernando et al. teaches BCT tubes allow for the stabilization of cfRNA at room temperature.  This solid support is the same used in the instant specification (p 20 of the specification).  This is placed into an on column DNase treatment to remove DNA and then cfRNA was eluted (p. 2 1st column last para and p. 2 2nd column 1st para) and as such digests DNA and then elutes. Fernando then teaches that this RNA can be reversed transcribed to cDNA as it teaches the use of assays that use cDNA (1498 1st 
With regard to claim 23, Fernando et al. teaches passing the water two times (1498 1st column 2nd -5th para) and as such the elute step is passed over the same column.  
With regard to claim 24, Fernando et al does suggest that cfRNA from cancer patients can be used for screening or diagnosis of diseases and monitoring of therapy for cancer (p. 1497).  Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Claim 3 to use samples from cancer patients.  The ordinary artisan would be motivated to use this sample from a finite number of potential samples as Fernando suggests that cfRNA can be isolated from the blood.  The ordinary artisan would have a reasonable expectation of success as Fernando et al. teaches that this methodology can isolate cfRNA that is detectable and measurable in a PCR analysis procedure.  
With regard to claim 25, Fernando et al. teaches a method wherein the plasma is processed within 3 days (1498 1st column 2nd -5th para) and therefore teaches a range that is within 7 days.  
However, Fernando et al. does not teach using PD-L1 or detection of PDL1 mRNA.  
With regard to claim 22, Chen teaches that determination of expression of PD-L1 is performed with cDNA and the use of primers (para 183).
	Therefore it would be prima facie obvious to modify the method of Fernando to perform associations with known cancer biomarkers, including PD-L1 as taught by .  
Response to Arguments
	The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguetmsn following. 
	The reply asserts that the instant application requires that one treats cfRNA with DNAse while cfRNA is still on the solid support whereas if the inventors followed by instructions they required very little to no RNA or resulting cDNA (pointing to page 21 WO16/77709) wherein the instant inventors digests while still on the column (p. 5).  The reply further asserts that Chen does not disclose that PDL1 mRNA can be isolated and used to detect a mutation in PDL1 gene, fusion or gene expression (p. 5).  The reply asserts that not all cfRNAs of genes can be effectely isolated because of the limited volume and therefore the method is significant and unexpected (p. 5-6).
	These arguments have been fully reviewed but have not been found persuasive.
	The reply points to the WO16/77709 description and not the non-patent literature of Fernando.  Although the two use the same kit, it is noted that Fernando et al. clearly teaches that “an on column DNase treatment step was including to remove DNA and cfRNA was eluted in 30 ul nuclease free water that was passed over the column twice” (p 1498 1st column 3rd para).  As such the reference cited clearly shows the 

Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (Clinical Biochemistry Vol 45 2012 p. 1497) and Chen et al. (US Patent Publication 2014/0302070 Filing date 4/7/2014 previously cited) as applied to claims 22-25 in view of Malecki et al (US Patent Publication 2012/0093730 April 19, 2012). 
Fernando et al. teaches preparing cfRNA in a blood sample (p. 1498 1st column 2nd -5th para).  Fernando et al. teaches isolating RNA from blood using a tube with a stabilizer (BCT and K3EDTA tubes) (p. 1498 1st column 2nd -5th para).  Fernando et al. teaches BCT tubes allow for the stabilization of cfRNA at room temperature.  This solid support is the same used in the instant specification (p 20 of the specification).  This is placed into an on column DNase treatment to remove DNA and then cfRNA was eluted (p. 2 1st column last para and p. 2 2nd column 1st para) and as such digests DNA and then elutes. Fernando then teaches that this RNA can be reversed transcribed to cDNA as it teaches the use of assays that use cDNA (1498 1st column 2nd -5th para).   Chen 
However, Fernando et al. and Chen do not teach using random hexamers to reverse transcribe the RNA to cDNA nor using next generation sequencing.  
With regard to claim 26, Malecki et al teaches that cell free RNA can be transcribed into cDNA using random hexamers (para 91, 167).
With regard to claims 27-29, Malecki et al teaches that one way to use the transcribed cDNA is to do PCR based sequencing methods which is next generation massive parallel sequencing (para 177-178).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Fernando et al. and Chen to include a routine method of transcribing to cDNA and the use of PCR based sequencing of NGS.   The ordinary artisan would have a reasonable expectation of success as Fernando et al. teaches that this methodology can isolate cfRNA that is detectable and measurable in a PCR analysis procedure and Malecki et al. teaches methods of converting cfRNA into cDNA for use in a type of PCR based sequencing of NGS.    
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.